                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MARYLAND


DEVIN SMALLWOOD, et al                                        *
               Plaintiff
                                                              *
                   v.                                                        Case No. SAG 17-ev-03469
                                                              *
    LARONDE FABIEN
                 Defendant                                 ******

                                                  ORDER OF JUDGMENT

          The jury having returned a verdict in favor of the Defendant against the Plaintiff, it is this

20th day of February, 2020 ,

          ORDERED,

           I.        Judgment is entered in favor of Defendant against Plaintiff, with costs; and

          2.         Any and all prior rulings made by the Court disposing of any claims against any

parties are incorporated             by reference herein, and this Order shall be deemed to be a final

judgment within the meaning of Fed. R. Civ. P. 58.




                                                                    Ste   uie A. Gal/agller
                                                                    Uuited States District Judge
                                                                                                  co


                                                                                              -<       iE
                                                                                             ;         !:.:;cn
                                                                                               o 0'"
                                                                                                       :cO
                                                                                                         ""0
                                                                                              rrt ::o2! ::Ji:
                                                                                              -n rrt"
                                                                                             c::
                                                                                             ....•  rrt ~
                                                                                             -<                  c.n
                                                                                                                 0>




Order of Judgment (in favor of Defendant) (Rev. 1212000)
